11/23/2020     Case: 1:20-cv-06316 Document  #: 14-9
                                       Yahoo Mail        Filed:
                                                  - Defendant    11/23/20
                                                              Thomas         PageJudgment
                                                                     Bradley Default 1 of 1 PageID #:104


     Defendant Thomas Bradley Default Judgment

     From: Dr. Fred L Nance Jr., Ph.D. (frednance@clickservices.org)

     To:     dthompson@taftlaw.com; jpierce@taftlaw.com

     Cc:     frednance@clickservices.org                               Exhibit 7
     Date: Monday, November 23, 2020, 12:19 PM CST



     Good morning. On November 23, 2020 I am filing a Motion for Default Judgment against
     defendant Thomas Bradley who is the CPA Consultant for Grant #2018-CY-BX-0025. Defendant
     Bradley is an employee/consultant to EMAGES, Inc. and defendant Hattie Wash regarding this
     grant and the present litigation. Defendant Bradley is avoiding service. I am respectfully
     requesting defendant Bradley's physical address or abode, which defendant Hattie Wash has
     access. Thank you.

     P.S. You guys will have access to the Motion for Default Judgment filed in this matter via the
     Northern District of Illinois' system.

     /s/Dr. Fred Nance Jr.
     Ph.D. Health & Human Services
     Social Policy Analysis and Planning
     www.clickservices.org
     708-921-1395

     NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message,
     and any and all attachments transmitted with it are intended solely for the use of the addressee
     and may contain legally privileged and confidential information. If the reader of this message is
     not the intended recipient, or an employee or agent responsible for delivering this email message
     to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or
     other use of the message or its attachments is strictly prohibited. If you have received this email
     message and its attachments if any, in error, please notify the sender immediately by replying to
     the message and please delete it from your computer. Thank you.




                                                                                                            1/1
